Case 1:17-cv-24284-JLK Document 31 Entered on FLSD Docket 01/22/2019 Page 1 of 4




                            U N ITE D STA TES D ISTR ICT C O U R T
                            SO UTH ERN D ISTR ICT O F FLO RIDA
                                      M IA M ID IV ISIO N

                                CASE NO.1:17-CV-24284-JLK

  M ICH A EL FO X ,on behalf
  ofhim selfand a11others
  similarly situated,

         Plaintiff,



  TH E RITZ-CARLTON
  H OTEL COM PAN Y ,LLC

         Defendant.
                                 /

                                 O R D ER DISM ISSIN G CA SE
                      FO R LA CK O F SUBJE CT-M A TTER JUR ISDIC TIO N
         THIS M ATTER com esbeforethe Courtupon asua sponte review oftherecord.l

         Asbackground, in hisAmended ClassAction Complaint(DE 17),2Plaintiffallegesthat

  DefendantRitz-carlton HotelCompany,LLC (ksRitz-carlton'') has a practice of Sûfailing to
  provide adequate notice on gits)restaurantgs'lmenulslthatan automatic gratuity or service
  charge ofany amount(isladded to a customer's check''(id.! 14),and thatthispractice is
  deceptive in violation of the FUDTPA (see id !! 14-15). Plaintiff then alleges that he

  personally ate atthree restaurants atthe Ritz-carlton Key Biscayne Hotelthateach added an

  18% autom atic gratuity to hisbillwithoutadequate notice,and thateach time he wasCdunaware''

  thatthiswould bc donelid !! 16-40). Plaintiffallegesthe firstrestaurantatwhich hedined,


  1 The Court has additionally considered Defendant's M otion to Dism iss Am ended Class Action
  Complaint (DE 22),filed M arch 12,2018;Plaintiff's Opposition (DE 25),filed April9,2018;and
  Defendant'sReply(DE28),filedApril23,20l8.
  2Plaintiffamended hisoriginalcom plaintasa matterofcourse See Fed.R.Civ.P.15(a)(1).
                                                        .
Case 1:17-cv-24284-JLK Document 31 Entered on FLSD Docket 01/22/2019 Page 2 of 4



  Key Pantry,provided no notice of an automatic gratuity charge on the m enu, or on the m enu

  posted onlineonthehotel'swebsite(id.!! 16-22);atthesecondrestaurant,CantinaBeach, the
  menu stated '$A suggested 18% gratuity willbe added t()your check for your convenience,''

  although tdin smalltype that was in a different manner and form than the other item s on the

  menu''lid !! 23-25);and atthe third restaurant,Lightkeepers,the menu stated $dA suggested
  18% gratuity willbe added to yourcheck. Pleasefeelfreeto raise,lower,orremove thisgratuity

  atyourdiscretion,''although ilin small,italicized type thatwas in a differentm annerand form

  than theotheritem sonthem enu,''and below thecheck total, Plaintiffalleges,therew asan extra

  blank line labeled çiAdditional Gratuity'' (id !! 30-32,36). Plaintiff further alleges that
  Defendant'srestaurantscharged salestax on the gratuity inviolation ofFloridaRule 12A-1.0115

  (5'
    e:id !!75-78).InhisAmended Complaint,Plaintiffproposesthefollowingclass:
        Al1personswho were customersofa public food serviceestablishmentata Ritz-
        Carlton hotelin Florida during the ClassPeriod and werebilled and paid forfood
        and/orbeveragesand the billincluded an automaticgratuity orservice charge.

  (id jg42).
        Thiscase posesno federalquestion. Plaintiffrelieson the Class Action FairnessActto

  supportthisCourt'sjurisdiction (seeid.!2),which requiresminimaldiversity ofcitizenshipand
  anaggregateamount-in-controversyof$5million.28U.S.C.j 1332(d).Plaintiffallegesheisa
  citizen ofNew York,and Defendantis incorporated in Delaware corporation with a principal

 placeofbusinessinM aryland (id !5-6).However,Plaintiffmustalsoplausibly allegethatthe
 state law violations he alleges,ifproven,would have caused damages to the proposed class in

 exeessof$5m illion.

        Asaprelim inary m atter,PlaintiffsAmended Com plaintonly allegesthatPlaintiffvisited

 three restaurants:Key Pantry, Cantina Beach,and Lightkeepers. As Defendant notes in its
Case 1:17-cv-24284-JLK Document 31 Entered on FLSD Docket 01/22/2019 Page 3 of 4



  M otion to D ism iss, Plaintiff has no standing to bring claim s alleging unfair or deceptive

  practices asto restaurants orfood establishments he does notallege he visited, because he has

  notsuffered injury-in-factfairly traceableto any ofthose otherrestaurants. SeeSpokeo,Inc.v.
  Robins,136S,Ct.1540,1547(2016).$igA)claim cannotbeassertedonbehalfofaclassunless
  atleastone named plaintiffhas suffered the injury thatgivesrise to thatclaim.'' Gr6n v.
  Dugger,823 F.2d 1476,1483 (11th Cir.1987). Consequently,a11ofPlaintiffsclaimsasto
  Cipublic food service establishmentgs)ataRitz-carlton hotelin Florida''otherthan Key Pantry,
  CantinaBeach,andLightkeepersmustbedismissedforlackofsubject-matterjurisdiction.
        As a corollary,Plaintiffhas no standing to bring a class action even asto Key Pantry,

  Cantina Beach,and Lightkeepers fordays other than April5 and 6,2017,when he alleges he

 visited them . His individual experience at the restaurants on these two occasions does not

 necessarily generalize to class m embers who would have visited the restaurants in other tim e

 periods. Facts criticalto Plaintiffs claim ,including notice ofthe 18% gratuity policy on the

 m enu and posted on the wall, could have changed numerous tim es throughout the dtclass

 Period,''aterm which isnowheredefined in theAm ended ClassAction Complaint.

        Given these basic points,itis clearthatPlaintiffhasnotsufficiently alleged a basisthat

 hisindividualclaim sthatDefendant'spracticeswereunfairordeceptive in violation ofstate1aw

 to supportaclassactionthatmeetsthejurisdictionalthreshold of$5 million. Theproblematic
 natureofalleging thejurisdictionalthreshold hereiseven morepronounced when onerealizes
 that,due to principles of Article lIIstanding,Defendantcould only be liable to a given class

 mem berforthe amountofgratuity theclassm emberpaid in excessofwhatheorshewould have

 paid in gratuity absentthe allegedly deceptive autom atic 18% gratuity. M any class m em bers

 would havebeen awareofthe customary paymentof15-20% gratuity atarestaurant(ifnotthe
Case 1:17-cv-24284-JLK Document 31 Entered on FLSD Docket 01/22/2019 Page 4 of 4




  commonpracticeatinternationalhotelsto automatically addgratuity), so thatwhile the am ount
  Plaintiffwould otherwisehave paid in gratuity may wellhave been zero, many customerswould

  havepaid 15% gratuity, som e others2584. Thisstandsin stark contrastto a fee entirely hidden

  from customers, for which it would be straightforward to determ ine whether the $5 million

  jurisdictionalthresholdismet,duetoquestionsoffactcomlnon totheclass     .



         ln addition,asDefendantpointsoutin itsM otion to Dism iss, Plaintifflacks standing to

  bring histhird claim because the provision he cites, Florida Rule 12A-1.0115,which governs

  Florida's taxing of food products sold in restaurants, conspicuously om its a private right of

  action. See Fla.Admin Code Ann. r.12A-1.
                                         0115 (2017). Moreover,Plaintiffhasnotalleged
 compliance with the administrative process for obtaining a tax refund, which is a condition

 precedentforfiling a lawsuitto obtain a tax refund underFlorida 1aw unlessthe tax isalleged to

 beunconstitutional.SeeDep 'tofRevenuev.Nemeth,733 So.2d970,974(F1a.1999)           .



        For these reasons, it is O R DER ED. A DJU D G ED , and DECREED that Plaintiff's

 Amended ClassAction Complaint(DE 17)ishereby DISM ISSED forlack ofsubject-matter
 jurisdiction.TheClerkshallCLOSE thiscaseandDENY asmoota1lpendingmotions                .



        DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 BuildingandUnited StatesCourthouse in M iami, Florida,on this22nd day ofJanuary, 2019.


                                                                 p- -               t
                                            AM ES LAW REN CE KIN G
                                           UNITED STATESD ISTRICT JU            E
                                           SOUTHERN DISTRICT OF FLO
 (:C*   AIICounselofRecord
